DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 9 of the REMARKS, “Applicant respectfully disagrees with the rejection at least because Sagisaka's reference numeral 173 does not denote a rigid area. Rather, Sagisaka's reference numeral 173 denotes an "upper-layer insulation layer," for example, in paragraphs [0078], [0079], [0104], and [0105]. Sagisaka fails to disclose that layer 173 is rigid. Moreover, Sagisaka states that "upper-layer insulation layers 172, 173 are also formed by curing a prepreg made, for example, by impregnating glass cloth with resin" ([0078], [0104]) As a textile, glass cloth is flexible.1 Prepreg itself is flexible, as manufacturers of commercially-available prepreg sell rolls of prepreg material”.  The Office respectfully disagrees.  Firstly note that the Applicant’s Specification at [0027] (“In embodiments, each of layers 226, 270, and 275 are formed of epoxy molding compounds. In embodiments, rigid-layers 210 and 215 are formed of the same material and/or rigid-layers 270 and 275 are formed of the same material. All of rigid-layers 210, 215, 270, and 275 may be formed of the same material. In embodiments, each conductive layer 224 is formed of copper, and each build-up layer 226 is formed of one of a dielectric, thermoset resin, a thermoplastic polymer, an epoxy molding compound, and a silica-filled epoxy.”) teaches that all of the layers have the same material.  Thus the reference to a “rigid layer” in the Applicant’s invention is nominal nature.  Secondly, as the layer 173 of Sagisaka is part of the “rigid substrates” 11, 12 (see Sagisaka, [0062-0065]), layer 173 is adding to the rigidity of 11 and 12, thus us a rigid layer, effectively, as it adds to the rigid substrate as opposed to the flexible portions of 10.

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 states “a thickness of each of the plurality of build-up layers being between twenty-ten micrometers and twenty micrometers”.  The term “twenty-ten” is unclear from the claim language, and as the disclosure states multiple ranges of thickness (see Applicant’s Specification: [0016,0048]), it is not precisely clear as to the appropriate range wanted by the Applicant.  Therefore clarification of this claim is required.  The Office shall assume the Applicant meant: “ten micrometers and twenty micrometers”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Takeuchi (US 2010/0065313 A1).

Regarding Claim 1, Sagisaka discloses a surface-mount device platform (Fig 1-16) comprising: a surface-mounting region (portion/region around 11), a connection region (region/portion around 12), and a bendable region (portion/region around 13) therebetween, each including a respective part of a base substrate (13); the base substrate including a plurality of electrically conductive layers (133,132,137,136) interspersed with a plurality of electrically-insulating build-up layers (131,135,139,138,134), each of the surface-mounting region, the connection region, and the bendable region spanning between a bottom substrate-surface (bottom surface of 13) and a top substrate-surface (top surface of 13) of the base substrate (13); the surface-mounting region (region/portion around 11) further including, on the top substrate-surface, (i) an electrically-insulating first top rigid-layer (173; [0078]) and (ii) a plurality of device bond-pads (at 179) exposed on a top surface of the first top rigid-layer (173) facing away from the top substrate-surface in the surface-mounting region (portion/region around 11); and the connection region (region/portion around 12) further including, on the top substrate-surface, (i) an electrically- insulating second top rigid-layer (173) and (ii) a plurality of connector bond-pads (at 179) each (a) exposed on a top surface of the second top rigid-layer facing away from the top substrate-surface in the connection region and (b) electrically connected ([0071-0082]) to a respective one of the plurality of device bond-pads via at least one of the plurality of electrically conductive layers.
Sagisaka does not explicitly disclose a radius of curvature of the bendable region being between 0.2 millimeters and 1.0 millimeters.
Takeuchi teaches of a surface-mount device platform (Fig 1; [0004]) comprising: a surface-mounting region (region/portion about 36), a connection region (region/portion about 36), and a bendable region (region/portion about 26) therebetween, each including a respective part of a base substrate (2,3,4); a radius of curvature of the bendable region being between 0.2 millimeters and 1.0 millimeters ([0095]; “curvature radius of 0.5 mm”); the base substrate including a plurality of electrically conductive layers (2) interspersed with a plurality of electrically-insulating build-up layers (3,4), each of the surface-mounting region, the connection region, and the bendable region spanning between a bottom substrate- surface and a top substrate-surface of the base substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as disclosed by Sagisaka, comprising a radius of curvature of the bendable region being between 0.2 millimeters and 1.0 millimeters as taught by Takeuchi, in order to provide higher density, prevent significant breakage from after folding, allow for easy folding, provide miniaturization and allow for being inside narrow spaces (Takeuchi, [002-0008,0019,0040,0073,0095]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to provide higher density, prevent significant breakage from after folding, allow for easy folding, provide miniaturization and allow for being inside narrow spaces, In re Aller, 105 USPQ 233. (Please note that in the instant application, page 6, [0031], Applicant has not disclosed any criticality for the claimed limitations.  In other words the Applicant has not defined any disadvantage for exceeding the claimed range.)

Regarding Claim 2, Sagisaka in view of Takeuchi teaches the limitations of the preceding claim and Sagisaka further discloses the surface-mount device platform (Fig 1-16), the surface-mounting region (portion/region around 11) further including a first patterned conductive layer (116,117,118), between the top substrate-surface and the plurality of device bond-pads (at 179), and electrically connecting each of the plurality of device bond-pads to one of the plurality of electrically conductive layers ([0071-0081]).

Regarding Claim 3, Sagisaka in view of Takeuchi teaches the limitations of the preceding claim and Sagisaka further discloses the surface-mount device platform (Fig 1-16), the connection region (12) further including a second patterned conductive layer (116,117,118), between the top substrate-surface and the plurality of connector bond-pads (at 179), and electrically connecting each of the plurality of connector bond- pads to one of the plurality of electrically conductive layers ([0071-0081]).
Regarding Claim 4, Sagisaka in view of Takeuchi teaches the limitations of the preceding claim and Sagisaka further discloses the surface-mount device platform (Fig 1-16), the surface-mounting region (portion/region around 11) further including an electrically-insulating first bottom rigid- layer (172; [0078]), each of the bottom substrate-surface and the top substrate-surface being between the first bottom rigid-layer (172) and the first top rigid-layer (173); and the connection region (portion/region around 12) further including an electrically-insulating second bottom rigid-layer (172), each of the bottom substrate-surface and the top substrate-surface being between the second bottom rigid-layer (172) and the second top rigid-layer (173).
2113 [R-l] Product-by-Process Claims 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.) 

Regarding Claim 9, Sagisaka in view of Takeuchi teaches the limitations of the preceding claim and Sagisaka further discloses the surface-mount device platform (Fig 1-16), each of the plurality of connector bond-pads (179) (being a laser-soldering pad).
Claim 9 states a “being a laser-soldering” but “laser-soldering” does not represent product structure but only refers to the process by which the pad is formed.  Thus Claim 9 is a product claim that recites a process step(s) of laser-soldering and is thus treated as a product-by-process claim.

Regarding Claim 20, Sagisaka discloses a surface-mount device platform (Fig 1-16) comprising: a surface-mounting region (portion/region around 11), a connection region (region/portion around 12), and a bendable region (portion/region around 13) therebetween, each including a respective part of a base substrate (13); the base substrate including a plurality of electrically conductive layers (133,132,137,136) interspersed with a plurality of electrically-insulating build-up layers (131,135,139,138,134), each of the surface-mounting region, the connection region, and the bendable region spanning between a bottom substrate-surface (bottom surface of 13) and a top substrate-surface (top surface of 13) of the base substrate (13); the surface-mounting region (region/portion around 11) further including, on the top substrate-surface, (i) an electrically-insulating first top rigid-layer (173; [0078]) and (ii) a plurality of device bond-pads (at 179) exposed on a top surface of the first top rigid-layer (173) facing away from the top substrate-surface in the surface-mounting region (portion/region around 11); and the connection region (region/portion around 12) further including, on the top substrate-surface, (i) an electrically- insulating second top rigid-layer (173) and (ii) a plurality of connector bond-pads (at 179) each (a) exposed on a top surface of the second top rigid-layer facing away from the top substrate-surface in the connection region and (b) electrically connected ([0071-0082]) to a respective one of the plurality of device bond-pads via at least one of the plurality of electrically conductive layers.
Sagisaka does not explicitly disclose a ratio of a radius of curvature of the bendable region to a thickness of the base substrate being between eight and twelve.
Takeuchi teaches of a surface-mount device platform (Fig 1; [0004]) comprising: a surface-mounting region (region/portion about 36), a connection region (region/portion about 36), and a bendable region (region/portion about 26) therebetween, each including a respective part of a base substrate (2,3,4); a radius of curvature of the bendable region being between 0.2 millimeters and 1.0 millimeters ([0095]; “curvature radius of 0.5 mm”); the base substrate including a plurality of electrically conductive layers (2) interspersed with a plurality of electrically-insulating build-up layers (3,4), each of the surface-mounting region, the connection region, and the bendable region spanning between a bottom substrate- surface and a top substrate-surface of the base substrate and a thickness ([0080-0085]; “50 µm-thick”) of the base substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as disclosed by Sagisaka, comprising a ratio of a radius of curvature of the bendable region to a thickness of the base substrate being between eight and twelve as taught by Takeuchi (e.g. 500 µm / 50 µm = 10), in order to provide higher density, prevent significant breakage from after folding, allow for easy folding, provide miniaturization and allow for being inside narrow spaces (Takeuchi, [002-0008,0019,0040,0073,0095]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to provide higher density, prevent significant breakage from after folding, allow for easy folding, provide miniaturization and allow for being inside narrow spaces, In re Aller, 105 USPQ 233. (Please note that in the instant application, page 6, [0031], Applicant has not disclosed any criticality for the claimed limitations (ratio).  In other words the Applicant has not defined any disadvantage for exceeding the claimed range.)

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Takeuchi (US 2010/0065313 A1) as applied to claim 1 above and further in view of Cho (US 2017/0135216 A1 ).

Regarding Claim 5, Sagisaka in view of Takeuchi teaches the limitations of the preceding claim.
Sagisaka does not disclose the surface-mount device platform, a distance between any two adjacent device bond-pads of the plurality of device bond-pads being between 75 micrometers and 350 micrometers; and a distance between any two adjacent connector bond-pads of the plurality of connector bond- pads being between 75 micrometers and 350 micrometers.
Cho teaches of a printed circuit board wherein a distance between any two adjacent bond-pads of the plurality of device bond-pads being between 75 micrometers and 350 micrometers ([0081]; “In the case in which the pitch is smaller than about 200 micrometers, a circuit-short may occur between the pads because the distance between the pads is insufficient to prevent or substantially prevent the circuit-short from occurring, and in addition to this, the pitch is smaller than 250 micrometers in order to arrange the pads in the limited width of the base substrate 110”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Takeuchi, wherein a distance between any two adjacent device bond-pads of the plurality of device bond-pads being between 75 micrometers and 350 micrometers; and a distance between any two adjacent connector bond-pads of the plurality of connector bond- pads being between 75 micrometers and 350 micrometers as taught by Cho, in order to arrange pads in a limited base width and prevent short-circuiting (Cho, 0081]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to arrange pads in a limited base width and prevent short-circuiting, In re Aller, 105 USPQ 233. (Please note that in the instant application, page 5, [0024], Applicant has not disclosed any criticality for the claimed limitations.  In other words the Applicant has not defined any disadvantage for exceeding the claimed range.)

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Takeuchi (US 2010/0065313 A1) as applied to claim 1 above and further in view of Tsai (US 2007/0099483 A1).

Regarding Claim 6, Sagisaka in view of Takeuchi teaches the limitations of the preceding claim and Sagisaka further discloses the surface-mount device platform (Fig 1-16), on the top surface of the first top rigid-layer (173), a minimum distance between any of the plurality of device bond-pads and an edge of the first top rigid-layer being; and on a top surface of the second top rigid-layer (173) facing away from the top substrate-surface in the connection region, a minimum distance between any of the plurality of connector bond-pads and an edge of the second top rigid-layer being.
Sagisaka does not disclose the surface-mount device platform, on the top surface of the first top rigid-layer, a minimum distance between any of the plurality of device bond-pads and an edge of the first top rigid-layer being between 100 micrometers and 200 micrometers; and on a top surface of the second top rigid-layer facing away from the top substrate-surface in the connection region, a minimum distance between any of the plurality of connector bond-pads and an edge of the second top rigid-layer being between 100 micrometers and 200 micrometers.
Tsai teaches of a flexible circuit board (Fig 1A) wherein a minimum distance between any of the plurality of device bond-pads and an edge of the first top rigid-layer being between 100 micrometers and 200 micrometers ([0011,0025-0030] “Additionally, the front end 4 of the electrically conductive pad 2 is separated from the front edge 3 of the flexible substrate 1 by a distance (please refer to FIG. 1A) which preferably ranges from 0.1.about.0.5 mm and actually provides a finction of buffer”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Takeuchi, wherein on the top surface of the first top rigid-layer, a minimum distance between any of the plurality of device bond-pads and an edge of the first top rigid-layer being between 100 micrometers and 200 micrometers; and on a top surface of the second top rigid-layer facing away from the top substrate-surface in the connection region, a minimum distance between any of the plurality of connector bond-pads and an edge of the second top rigid-layer being between 100 micrometers and 200 micrometers as taught by Tsai, in order to provide a buffer (Cho, 0081]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to prevent damage at the edge of a board, In re Aller, 105 USPQ 233. (Please note that in the instant application, page 5, [0024], Applicant has not disclosed any criticality for the claimed limitations.  In other words the Applicant has not defined any disadvantage for exceeding the claimed range.)

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Takeuchi (US 2010/0065313 A1) as applied to claim 1 above and further in view of Nakamura (US 2011/0304016 A1).

Regarding Claim 7, Sagisaka in view of Takeuchi teaches the limitations of the preceding claim.
Sagisaka does not disclose the surface-mount device platform, the plurality of device bond-pads forming a rectangular array having length and a width each less than 0.6 millimeters.
Nakamura teaches of a circuit board (Fig 1-3) comprising the plurality of device bond-pads forming a rectangular array having length and a width each less than 0.6 millimeters ([0067] “The pads 12 to be arranged around the chip mounting area CM are each designed to have a rectangular shape in the plan view with a size of approximately 0.5 mm.times.0.2 mm”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Takeuchi, wherein the plurality of device bond-pads forming a rectangular array having length and a width each less than 0.6 millimeters as taught by Nakamura, in order to allow for a rectangular chip mounting (Nakamura, [0067]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to allow for chip mounting, In re Aller, 105 USPQ 233. (Please note that in the instant application, [0047], Applicant has not disclosed any criticality for the claimed limitations.  In other words the Applicant has not defined any disadvantage for exceeding the claimed range.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Takeuchi (US 2010/0065313 A1) as applied to claim 1 above and further in view of Hossain (US 2014/0091428 A1).

Regarding Claim 8, Sagisaka in view of Takeuchi teaches the limitations of the preceding claim.
Sagisaka does not disclose the surface-mount device platform, a thickness of each of the plurality of build-up layers being between (twenty-)ten micrometers and twenty micrometers.
Hossain teaches of a circuit board (Fig 1; 104) wherein a thickness of each of the plurality of build-up layers being between (twenty-)ten micrometers and twenty micrometers ([0022]; “10-50 um thick”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Takeuchi, wherein a thickness of each of the plurality of build-up layers being between (twenty-)ten micrometers and twenty micrometers as taught by Hossain, in order to control form factor, allow the routing of electricity/signals at various levels within the multilayer substrate and control the height of a board and meet increasingly reduced dimensions of technologies (Hossain, [0001,0022-0024]) and furthermore since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to control form factor, allow the routing of electricity/signals at various levels within the multilayer substrate and control the height of a board and meet increasingly reduced dimensions of technologies, In re Aller, 105 USPQ 233. (Please note that in the instant application, [0016], Applicant has not disclosed any criticality for the claimed limitations.  In other words the Applicant has not defined any disadvantage for exceeding the claimed range.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Takeuchi (US 2010/0065313 A1) as applied to claim 1 above and further in view of Yu (US 2020/0305289 A1).

Regarding Claim 10, Sagisaka in view of Takeuchi teaches the limitations of the preceding claim.
Sagisaka does not explicitly disclose the surface-mount device platform, each of the plurality of build-up layers, the first top rigid-layer, and the second top rigid-layer being formed of an epoxy (molding) compound.
Yu teaches of a flexible circuit board (Fig 5) wherein each of a plurality of build-up layers, a first top rigid-layer, and a second top rigid-layer being formed of an epoxy molding compound ([0067,0071,0074,0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Takeuchi, wherein each of the plurality of build-up layers, the first top rigid-layer, and the second top rigid-layer being formed of an epoxy molding compound as taught by Yu, in order to reduce stress unevenness, prevent and edge bulge, and prevent adverse attachment and processing (Yu, [0037,0067,0071,0074,0079]).
Claim states a “molding compound” but “molding” does not represent product structure but only refers to the process by which the layer is formed.  Thus Claim is a product claim that recites a process step(s) of molding and is thus treated as a product-by-process claim.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Takeuchi (US 2010/0065313 A1) as applied to claim 1 above and further in view of Tuominen (US 2021/0045235 A1).

Regarding Claim 11, Sagisaka in view of Takeuchi teaches the limitations of the preceding claim.
Sagisaka does not explicitly disclose the surface-mount device platform, each of the first top rigid-layer and the second top rigid-layer having a higher flexural modulus than each of the plurality of build-up layers.
Tuominen teaches of a flexible circuit board (Fig 1-5) wherein each of a first top rigid-layer (106) and a second top rigid-layer (106) having a higher flexural modulus than each of a build-up layer (106’; [0093-0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Takeuchi, wherein each of the first top rigid-layer and the second top rigid-layer having a higher flexural modulus than each of the plurality of build-up layers as taught by Tuominen, in order to prevent crack formation and reduce stresses during bending (Tuominen, [0093-0095]).

Regarding Claim 12, Sagisaka in view of Takeuchi teaches the limitations of the preceding claim.
Sagisaka does not explicitly disclose the surface-mount device platform, each of the plurality of build-up layers being formed of a first epoxy (molding) compound having a first flexural modulus, each of the first top rigid-layer and the second top rigid-layer being formed of an epoxy second (molding) compound having a flexural modulus that exceeds the first flexural modulus.
Tuominen teaches of a flexible circuit board (Fig 1-5) wherein a build-up layer being formed of a first epoxy (molding) compound having a first flexural modulus (106’), each of a first top rigid-layer (106) and a second top rigid-layer (106) being formed of an epoxy second (molding) compound having a flexural modulus that exceeds the first flexural modulus ([0093-0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Takeuchi, wherein each of the plurality of build-up layers being formed of a first epoxy (molding) compound having a first flexural modulus, each of the first top rigid-layer and the second top rigid-layer being formed of an epoxy second (molding) compound having a flexural modulus that exceeds the first flexural modulus as taught by Tuominen, in order to prevent crack formation and reduce stresses during bending (Tuominen, [0093-0095]).
Claim states a “molding compound” but “molding” does not represent product structure but only refers to the process by which the layer is formed.  Thus Claim is a product claim that recites a process step(s) of molding and is thus treated as a product-by-process claim.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Takeuchi (US 2010/0065313 A1) as applied to claim 1 above and further in view of Krivec (US 20190116664 A1).

Regarding Claim 13, Sagisaka in view of Takeuchi teaches the limitations of the preceding claim and further discloses a surface-mount device assembly (Fig 1-16) comprising: the surface-mount-device platform (10); and a surface-mount device (501,502), a ball grid array thereof including a plurality of conductive elements each electrically connected to a respective one of the plurality of device bond-pads.
Sagisaka does not disclose a ball grid array thereof including a plurality of conductive elements each electrically connected to a respective one of the plurality of device bond-pads.
Krivec teaches of a flexible circuit board (Fig 9-12) comprising a ball grid array ([0121] “942 electronic component/ball grid array”) thereof including a plurality of conductive elements (943) each electrically connected to a respective one of a plurality of device bond-pads (432).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Takeuchi, comprising a ball grid array thereof including a plurality of conductive elements each electrically connected to a respective one of the plurality of device bond-pads as taught by Krivec, in order to electrically connect components in a known manner, adapt for three-dimensional design, provide specific applications, and provide a means to carry components (Krivec, [0003-0009,0090-0092]).



Claims 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Takeuchi (US 2010/0065313 A1) and Krivec (US 20190116664 A1) as applied to claim 13 above and further in view of Jones (US 2019/0321613 A1).

Regarding Claim 14, Sagisaka in view of Takeuchi and Krivec teaches the limitations of the preceding claim including a component electrically connected to each of the plurality of conductive elements.
Sagisaka does not disclose the surface-mount device including a sensor electrically connected to each of the plurality of conductive elements.
Jones teaches of a circuit board (Fig 1-3,7) including a sensor (122) electrically connected (Fig 7, [0025-0038,0362-0388,0440,0485,0515]) to conductive elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Takeuchi and Krivec, wherein the surface-mount device including a sensor electrically connected to each of the plurality of conductive elements as taught by Jones, in order to detect light and treat diseases in gastrointestinal tract (Jones, Abstract, [0025-0038,0362-0388,0440,0485,0515]).

Regarding Claim 15, Sagisaka in view of Takeuchi and Krivec teaches the limitations of the preceding claim and Jones further teaches the surface-mount device assembly (Fig 1-3,7; [0025-0038,0362-0388,0440,0485,0515,0838]), the sensor including a photodetector ([0838]).
Regarding Claim 16, Sagisaka in view of Takeuchi and Krivec teaches the limitations of the preceding claim and Jones further teaches the surface-mount device assembly (Fig 1-3,7; [0025-0038,0362-0388,0440,0485,0515,0838]), the sensor being an image sensor ([0388] “For example, in some embodiments ingestible device 100 may be modified to replace detector 122 with an image sensor, and the ingestible device may be configured to measure relative levels of red, blue, or green light by decomposing a recorded image into its individual spectral components”).

Regarding Claim 17, Sagisaka in view of Takeuchi and Krivec teaches the limitations of the preceding claim and Jones further teaches the surface-mount device assembly (Fig 1-3,7; [0025-0038,0362-0388,0440,0485,0515,0838]), the sensor including one of a microphone, a vibration sensor, and a thermometer ([0388,0391] “temperature measurements (e.g., via detector 122 (FIG. 2)”).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka (US 2010/0014265 A1) in view of Takeuchi (US 2010/0065313 A1) as applied to claim 1 above and further in view of Levy (US 2021/0186311 A1).

Regarding Claim 18, Sagisaka in view of Takeuchi teaches the limitations of the preceding claim.
Sagisaka does not disclose an endoscope comprising: an endoscope enclosure; the surface-mount device platform that is (i) within the endoscope enclosure and (ii) bent such that a width of the surface-mount device platform, spanning between the surface-mounting region and the connection region, is less than a width of the endoscope enclosure.
Levi teaches of an endoscope (Fig 1-5) comprising: an endoscope enclosure (105,210); a surface-mount device platform (305) that is (i) within the endoscope enclosure (105,210) and (ii) bent (see Fig 1-5) such that a width of the surface-mount device platform (305), spanning between a surface-mounting region (region about 370) and a connection region (portion about 375), is less than a width of the endoscope enclosure (105,210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform as taught by Sagisaka in view of Takeuchi, comprising an endoscope comprising: an endoscope enclosure; the surface-mount device platform that is (i) within the endoscope enclosure and (ii) bent such that a width of the surface-mount device platform, spanning between the surface-mounting region and the connection region, is less than a width of the endoscope enclosure as taught by Levy, in order to provide a medical imaging device and means to mount cameras within an endoscope (Levy, [0002-0011,0031-0050]).

Regarding Claim 19, Sagisaka in view of Takeuchi and Levy teaches the limitations of the preceding claim and Levy further teaches the endoscope (Fig 1-5), an angle (for example an angle between 350 and 370 seems approximately 90 degrees in Fig 3) between the surface-mounting region (portion about 370) and the connection region (portion about 375) being between eighty and ninety degrees.  (Please note that in the instant application, [0031], Applicant has not disclosed any criticality for the claimed limitations.  In other words the Applicant has not defined any disadvantage for exceeding the claimed range of degrees.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896